DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Sep. 6, 2022, the applicants have filed RCE. The applicants have canceled claims 2-4, 6, 13, 16, 18, 20, 25-26, 30 and 33; amended claims 1, 11 and 34 and furthermore, have added new claims 37-42.
3. Claims 1, 11-12, 15 and 34-42 are pending in the application.

Response to Arguments
4. Applicant’s arguments, see paper, filed Sep. 6, 2022, with respect to claims 1, 11-12, 15 and 34-42 have been fully considered and are persuasive. The applicants have amended claims to overcome all rejections.

                         NEW       GROUNDS     OF    REJECTION
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claims 1, 12, 15 and 34-35 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lauffer (U.S. Patent 7,872,031 B2).
Lauffer discloses C-Met protein kinase inhibitors for treating various diseases. The compounds, IA-40 (see col. 30), IA-47 (see col. 32), IA-64 (see col. 38), IA-82 (see col. 43), IA-189 (see col. 77), IA-258 (see col. 96), IA-336 (see col. 119), IB-4 (see col. 237), IB-8 (see col. 238), IB-17 (see col. 241), IB-20 (see col. 242), IC-4 (see col. 244) and IC-9 (see col. 245) disclosed by Lauffer anticipate the instant claims when variable R5 represents NH2 in the instant compounds of formula (I). It is of note that P15P4K will be inherently inhibited (instant claim 15) following administration of these compounds for treating various disease conditions.
6. Claims 1, 12, 15, 34-35 and 37 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Leblanc (U.S. Patent 7,989,458 B2).
Leblanc discloses ALK-5 inhibitors for treating various diseases. The compound disclosed in example 2.41 (see columns 59-60) by Leblanc anticipates the instant claims when variables R2 and R5 represent H and variables X, Y and Z represent CH in the instant compounds of formula (I). It is of note that P15P4K will be inherently inhibited (instant claim 15) following administration of this compound for treating various disease conditions.


Allowable Subject Matter
7. Claims 11, 36 and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625